DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This Allowance is in response to Applicant’s Amendment filed July 14, 2021. Claims 1, 3-4 and 6-7 are currently pending.			 

                                             Allowable Subject Matter
3.    	Claims 1, 3-4 and 6-7 (renumbered as claims 1-5) are allowed.
 	The following is an examiner’s statement of reasons for allowance:
The prior art references most closely resembling Applicant’s claimed invention are  Wu et al (U.S. Publication No. 20140358633), Venkatesh et al (U.S. Publication No. 20180315059), and Mahalanobish (US Publication No. 20190180301).
 	Wu et al teaches a demand transference forecast system for receiving a category of merchandise de-promoted sales data for each of a plurality of stock keeping units, similarities between each pair of stock keeping units in the category. Venkatesh teaches a method for managing an item assortment based on analysis of demand transfer among items within the item assortment. Such demand transfer is accomplished, for example, by assessing a selection history, such as a transaction history, sales history, ‐off rate associated with lost demand attributable to removal of the identified item.
 	With reference to currently amended claim 1, Wu et al, Venkatesh et al, and Mahalanobish and other prior art of record, neither teaches nor renders obvious the limitations “Reply to Non-Final Office Action dated June 9, 2021predicting, by the trained ML model implemented by the processor, a probability of sale of each product in real time under specific values of the plurality of sales drivers at a current instance for a customer engaged in the online retailing of the product category; and estimating, by the processor, dynamic DT values of each product to the remaining products from in the product category for the current instance based on the probabilities of sale of each product in real time; arranging, by the processor, the plurality of products in a queue in descending order of the DT values; and displaying, by the processor, the plurality of products in the product category to the customer in a priority sequence determined in accordance with the dynamic DT values of the plurality of products and the specific values of the set of sales drivers during online retailing performed by the customer, such that customer experience is enhanced by rightly predicting and displaying possible buy product in the product category”.
	With reference to currently amended claim 4, Wu et al, Venkatesh et al, and Mahalanobish and other prior art of record, neither teaches nor renders obvious the limitations “Reply to Non-Final Office Action dated June 9, 2021predict, using the trained ML model, a probability of sale of each product in 
	With reference to currently amended claim 7, Wu et al, Venkatesh et al, and Mahalanobish and other prior art of record, neither teaches nor renders obvious the limitations “Reply to Non-Final Office Action dated June 9, 2021predicting by the trained ML model a probability of sale of each product in real time under specific values of the plurality of sales drivers at a current instance for a customer engaged in the online retailing of the product category; estimating dynamic DT values of each product to the remaining products in the product category for the current instance based on the probabilities of sale of each product in real time; arranging the plurality of products in a queue in descending order of the DT values; and AMENDMENT AND RESPONSE UNDER 37 C.F.R § 1.111Page 7Serial Number: 16/818,090Filing Date: March 13, 2020displaying the plurality of products in the product category to the customer in a priority sequence determined in accordance with the dynamic DT values of the plurality of products and the specific values of the set of sales drivers during online retailing performed by the customer, such that customer experience is enhanced by rightly predicting and displaying possible buy product in the product category”.

	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
September 21, 2021